DETAILED ACTION
This action is response to amendments received on 6/21/2022. Claims 8-21 were previously pending. Claims 8-9, 13-16 and 20-21 have been amended. A complete action on the merits of claims 8-21 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
“in” in line 3 of claim 13 should be deleted (“wherein in the...”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8, 9, 15 and 16 have been amended to change “first power level P1” and “second power level P2” to recite “first amplitude P1” and “second amplitude P2”; however, the disclosure only supports applying an energy having a first power and a second power to the ultrasonic blade and not two different amplitudes. The limitation of applying energy to the ultrasonic blade at a first amplitude P1 applied via the ultrasonic transducer coupled to the ultrasonic blade and later disable power applied to the ultrasonic transducer; and switch to a second amplitude P2 that is lower than the first amplitude P1 has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10-14 and 17-21 are rejected due to dependency over a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US Pub. No. 2013/0331873) in view of Smith (US Pub. No. 2014/0084949).
Regarding Claim 8, Ross teaches an ultrasonic surgical instrument (Figs. 1-2A) comprising:
an ultrasonic electromechanical system (Figs. 1-2A) comprising a clamp arm an ultrasonic blade 118/318 (Fig. 1 and [0042] and [0085]) coupled to an ultrasonic transducer 110/316 via an ultrasonic waveguide 114 ([0042], [0059] and [0085]-[0086]); and
a generator 102/304 configured to supply power to the ultrasonic transducer (Figs. 1-3 and [0042]-[0050]), wherein the generator comprises a control circuit (104 in [0043]-[0044] and Fig. 1 and circuit 300 in Fig. 3) configured to:
apply energy to the ultrasonic blade at a first amplitude P1 applied via the ultrasonic transducer coupled to the ultrasonic blade ([0041]-[0044], [0058]-[0061], [0088]-[0089] and [0104]); Although Ross teaches “the ultrasonic surgical instrument 250 can derive the Q value of the specific tissue grasped within the end effector 117 and adjust the power and drive signal parameters to effectuate better tissue effect. This may be accomplished by considering the Q value of the plot in FIG. 17, where impedance is plotted against the resonant frequency, which indicates the load applied to the blade 118” in [0116] and “Although the monitoring of the Q value is described in detail herein, the monitoring and adjusting of the operation of an ultrasonic surgical instrument is not limited to the Q value. Instead other characteristics of the signals that contain information regarding a material in contact with a blade may also be monitored and the energy applied to the blade adjusted in a similar fashion as described herein upon detecting changes and thresholds of that characteristic as described herein with respect to Q values” in [0118], Ross does not specifically teach measuring a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as                                 
                                    Z
                                    g
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            V
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                        
                                            I
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                    
                                
                            ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison and wherein the reference complex impedance characteristic pattern is generated by an application by the generator of a sub-therapeutic amplitude to the ultrasonic transducer when the clamp arm is configured to clamp a chamois against the ultrasonic blade.
In the same field of invention, Smith, teaches a controller 30 (Fig. 1) configured to: measure a complex impedance of an ultrasonic transducer; receive a complex impedance feedback data point, wherein the complex impedance is defined as                                 
                                    Z
                                    g
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            V
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                        
                                            I
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                    
                                
                            ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison ([0006]-[0010] and [0037]-[0044], in view of one having ordinary skill in the art recognizing that based on Ohm’s Law, the complex impedance is the complex voltage divided by the complex current). In addition, Smith teaches and wherein the reference complex impedance characteristic pattern is generated by an application by the generator of a sub-therapeutic amplitude to the ultrasonic transducer when the clamp arm is configured to clamp a skin against the ultrasonic blade (“reference profiles are stored in memory and correspond to either a transduction gel or bare skin”, [0006] and [0039], please note that although Smith does not specify that the stored impedance reference profile is by measurements obtained by chamois, the apparatus of Smith is configured to be used by having the stored impedance reference profile measurements obtained by chamois since Smith teaches that these measurements are collected and stored that correspond to “multiple gel formulations and multiple skin types” and chamois is a skin type that can be used in prior measurements for profiling means).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the controller of Ross be programmed to measure a complex impedance of an ultrasonic transducer, receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison in view of the teachings of Smith in order to insure proper contact between the blade and tissue is maintained for best results of the treatment.
Regarding Claim 9, Ross teaches wherein the control circuit is further configured to: disable power applied to the ultrasonic transducer; and switch to a second amplitude P2 that is lower than the first amplitude P1 ([0084] and [0116]-[0118] of Ross).
Regarding Claim 10, Ross teaches wherein the control circuit is further configured to generate a warning that the ultrasonic blade is contacting a vessel ([0013] and [0096]-[0115] of Ross).
Regarding Claim 11, Ross teaches wherein the warning comprises illumination emitted by a warning light ([0013] and [0096]-[0100] of Ross).
Regarding Claim 12, Ross teaches wherein the warning comprises the emission of a warning sound ([0013] and [0096]-[0100] of Ross).
Regarding Claim 15, Ross teaches a generator 102/304 (Figs. 1-3) for an ultrasonic surgical instrument, the generator comprising a control circuit (104 in [0043]-[0044] and Fig. 1 and circuit 300 in Fig. 3) configured to: apply energy to an ultrasonic blade 118/318 at a first amplitude P1 via an ultrasonic transducer 114 (Figs. 1-3 and [0041]-[0050], [0058]-[0061], [0088]-[0089] and [0104]) coupled to the ultrasonic blade ([0041]-[0044] and [0058]-[0060]); wherein the ultrasonic surgical instrument further comprises a clamp arm (Fig. 1 and [0042] and [0085]). Although Ross teaches “the ultrasonic surgical instrument 250 can derive the Q value of the specific tissue grasped within the end effector 117 and adjust the power and drive signal parameters to effectuate better tissue effect. This may be accomplished by considering the Q value of the plot in FIG. 17, where impedance is plotted against the resonant frequency, which indicates the load applied to the blade 118” in [0116] and “Although the monitoring of the Q value is described in detail herein, the monitoring and adjusting of the operation of an ultrasonic surgical instrument is not limited to the Q value. Instead other characteristics of the signals that contain information regarding a material in contact with a blade may also be monitored and the energy applied to the blade adjusted in a similar fashion as described herein upon detecting changes and thresholds of that characteristic as described herein with respect to Q values” in [0118], Ross does not specifically teach measuring a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as                                 
                                    Z
                                    g
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            V
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                        
                                            I
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                    
                                
                            ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison and wherein the reference complex impedance characteristic pattern is generated by an application by the generator of a sub-therapeutic amplitude to the ultrasonic transducer when the clamp arm is configured to clamp a chamois against the ultrasonic blade.
In the same field of invention, Smith, teaches a controller 30 (Fig. 1) configured to: measure a complex impedance of an ultrasonic transducer; receive a complex impedance feedback data point, wherein the complex impedance is defined as                                 
                                    Z
                                    g
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            V
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                        
                                            I
                                            g
                                             
                                            (
                                            t
                                            )
                                        
                                    
                                
                            ; receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of the comparison analysis; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison ([0006]-[0010] and [0037]-[0044], in view of one having ordinary skill in the art recognizing that based on Ohm’s Law, the complex impedance is the complex voltage divided by the complex current).
In addition, Smith teaches and wherein the reference complex impedance characteristic pattern is generated by an application by the generator of a sub-therapeutic amplitude to the ultrasonic transducer when the clamp arm is configured to clamp a skin against the ultrasonic blade (“reference profiles are stored in memory and correspond to either a transduction gel or bare skin”, [0006] and [0039], please note that although Smith does not specify that the stored impedance reference profile is by measurements obtained by chamois, the apparatus of Smith is configured to be used by having the stored impedance reference profile measurements obtained by chamois since Smith teaches that these measurements are collected and stored that correspond to “multiple gel formulations and multiple skin types” and chamois is a skin type that can be used in prior measurements for profiling means).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the controller of Ross be programmed to measure a complex impedance of an ultrasonic transducer, receive a complex impedance feedback data point; compare the complex impedance feedback data point to a reference complex impedance characteristic pattern; and determine that the ultrasonic blade is contacting a vessel based on the results of the comparison in view of the teachings of Smith in order to insure proper contact between the blade and tissue is maintained for best results of the treatment.
Regarding Claim 16, Ross teaches wherein the control circuit is further configured to: disable power applied to the ultrasonic transducer; and switch to a second amplitude P2 that is lower than the first amplitude P1 ([0084] and [0116]-[0118] of Ross).
Regarding Claim 17, Ross teaches wherein the control circuit is further configured to generate a warning that the ultrasonic blade is contacting a vessel ([0013] and [0096]-[0115] of Ross).
Regarding Claim 18, Ross teaches wherein the warning comprises illumination emitted by a warning light ([0013] and [0096]-[0100] of Ross).
Regarding Claim 19, Ross teaches wherein the warning comprises the emission of a warning sound ([0013] and [0096]-[0100] of Ross).

Allowable Subject Matter
Claims 13-14 and 20-21 would be allowable if rewritten to overcome the 112 rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Applicant has argued that the combination of Ross as modified by Smith do not teach wherein the reference complex impedance characteristic pattern is generated by an application by the generator of a sub-therapeutic amplitude to the ultrasonic transducer when the clamp arm is configured to clamp a chamois against the ultrasonic blade. In specific applicant argues that Smith teaches profiling with skin but not specifically chamois; however, the claims are given the broadest reasonable interpretation and apparatus claims are interpreted as how the apparatus can be used and not the exact method of using the apparatus. Since, Smith teaches wherein the reference complex impedance characteristic pattern is generated by an application by the generator of a sub-therapeutic amplitude to the ultrasonic transducer when the clamp arm is configured to clamp a skin against the ultrasonic blade (“reference profiles are stored in memory and correspond to either a transduction gel or bare skin”, [0006] and [0039]), it is interpreted that although Smith does not specify that the stored impedance reference profile is by measurements obtained by chamois, the apparatus of Smith is configured to be used by having the stored impedance reference profile measurements obtained by chamois since Smith teaches that these measurements are collected and stored that correspond to “multiple gel formulations and multiple skin types” and chamois is a skin type that can be used in prior measurements for profiling means. Therefore, applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794